 
Exhibit 10.1


EXECUTION COPY
 
REFINANCING AMENDMENT NO. 4 dated as of March 3, 2011 (this “Amendment”),
relating to the Credit Agreement dated as of June 27, 2001, as amended and
restated as of June 5, 2009 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Rite Aid Corporation, a corporation
organized under the laws of the State of Delaware (the “Borrower”), the lenders
from time to time party thereto (the “Lenders”), Citicorp North America, Inc.,
as administrative agent and collateral agent (in such capacities, the
“Administrative Agent”), and the other agents party thereto.
 
RECITALS
 
A.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.  The rules of
construction specified in Section 1.03 of the Credit Agreement also apply to
this Amendment.
 
B.   The Credit Agreement permits the Borrower to obtain from any Lender or
Additional Lender Refinancing Indebtedness in respect of any Indebtedness
outstanding under the Credit Agreement in the form of Other Term Loans pursuant
to a Refinancing Amendment.
 
C.  On the Amendment Effective Date (as defined below), the Borrower intends to
incur additional Term Loans pursuant to Section 6.01(c) of the Credit Agreement
in an aggregate principal amount of at least $343,000,000 (the “Tranche 5 Term
Loans”) to be made available to the Borrower by the lenders signatory hereto
(the “Tranche 5 Term Lenders”).  The proceeds of the Tranche 5 Term Loans will
be used on the Amendment Effective Date (a) to repay all outstanding Tranche 3
Term Loans and accrued interest thereon and (b) to pay fees and expenses
incurred in connection with the foregoing.
 
D.  This Amendment is a Refinancing Amendment effected pursuant to Section
6.01(c) of the Credit Agreement.
 
AGREEMENTS
 
In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Subsidiary Loan Parties, the Tranche 5 Term Lenders and the Administrative Agent
hereby agree as follows:
 
ARTICLE I
 
Amendment
 
SECTION 1.1.    Amendment of Credit Agreement.  Pursuant to Section 6.01(c) of
the Credit Agreement, effective as of the Amendment Effective Date, for all
purposes of the Senior Loan Documents, (a) the Tranche 5 Term Commitments (as
defined below), the Tranche 5 Term Loans and the Tranche 5 Term Borrowings shall
constitute “Other Term Commitments”, “Other Term Loans” and “Other Term
Borrowings”, respectively and (b) each Tranche 5 Term
 

 
 

--------------------------------------------------------------------------------

 

Lender shall become an “Additional Lender” and a “Lender” (if such Tranche 5
Term Lender is not already a Lender prior to the effectiveness of this
Amendment).  Certain terms of the Tranche 5 Term Loans are set forth in
Exhibit A attached hereto.
 
SECTION 1.2.    Tranche 5 Term Commitments.  i)Subject to the terms and
conditions set forth herein, each Tranche 5 Term Lender agrees to make a Tranche
5 Term Loan to the Borrower on the Amendment Effective Date in a principal
amount not exceeding such Tranche 5 Term Lender’s Tranche 5 Term
Commitment.  Notwithstanding anything to the contrary contained herein (and
without affecting any other provision hereof or of the Credit Agreement), the
funded portion of each Tranche 5 Term Loan to be made on the Amendment Effective
Date (i.e., the amount advanced in cash to the Borrower on the Amendment
Effective Date) shall be equal to 99.5% of the principal amount of such Tranche
5 Term Loan (it being agreed that the Borrower shall be obligated to repay
100.0% of the principal amount of each such Tranche 5 Term Loan and interest
shall accrue on 100.0% of the principal amount of each such Tranche 5 Term Loan,
in each case as provided hereunder and under the Credit Agreement).  A Person
shall become a Tranche 5 Term Lender and a Lender under the Credit Agreement by
executing and delivering to the Administrative Agent, on or prior to the
Amendment Effective Date, a signature page to this Amendment as a “Tranche 5
Term Lender”.  The “Tranche 5 Term Commitment” of any Tranche 5 Term Lender will
be the amount of Tranche 5 Term Loans that such Person commits to make, as set
forth on Schedule B hereto.  The commitments of the Tranche 5 Term Lenders are
several and no Tranche 5 Term Lender shall be responsible for any other Tranche
5 Term Lender’s failure to make Tranche 5 Term Loans.
 
(b)     The obligation of each Tranche 5 Term Lender to make Tranche 5 Term
Loans on the Amendment Effective Date is subject to the satisfaction of the
following conditions:
 
(i)    After giving effect to the borrowing of the Tranche 5 Term Loans, the
conditions set forth in paragraphs (a), (b) and (c) of Section 4.02 of the
Credit Agreement shall be satisfied on and as of the Amendment Effective Date,
and the Tranche 5 Term Lenders shall have received a certificate of a Financial
Officer dated the Amendment Effective Date to such effect.
 
(ii)    The Collateral and Guarantee Requirement shall have been satisfied.
 
(iii)    The Administrative Agent shall have received a favorable legal opinion
of each of (i) Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Borrower
and (ii) Marc Strassler, General Counsel of the Borrower, in each case addressed
to the Administrative Agent and the Lenders under the Credit Agreement,
including the Tranche 5 Term Lenders, and dated the Amendment Effective Date, in
substantially the forms thereof delivered in connection with Refinancing
Amendment No. 3, dated as of August 19, 2010, modified, however, to address the
Tranche 5 Term Loans and this Amendment, and covering such other matters
relating to the Loan Parties, the other Senior Loan Documents, the Senior
Collateral and the transactions contemplated hereby to occur on the Amendment
Effective Date as the Administrative Agent may reasonably request, and otherwise
reasonably satisfactory
 

 
2

--------------------------------------------------------------------------------

 

to the Administrative Agent.  The Borrower hereby requests such counsel to
deliver such opinions.
 
(iv)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the good standing of the Borrower and the organization and existence
of each Loan Party, the organizational documents of each Loan Party, the
resolutions of each Loan Party that authorize the transactions contemplated
hereby, the incumbency and authority of the Person or Persons executing and
delivering the Amendment and the other documents contemplated hereby, all in
form and substance reasonably satisfactory to the Administrative Agent.
 
(v)    The Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and signed by a Financial Officer of the Borrower,
certifying that the representations and warranties set forth in Section 2.1
hereof are true and correct as of the Amendment Effective Date.
 
(vi)    The Administrative Agent shall have received a borrowing request in a
form acceptable to the Administrative Agent requesting that the Tranche 5 Term
Lenders make the Tranche 5 Term Loans to the Borrower on the Amendment Effective
Date.
 
(vii)    After giving effect to the borrowing of the Tranche 5 Term Loans, the
Borrowing Base Amount on the Amendment Effective Date shall be no less than the
sum of (A) the aggregate principal amount of Loans outstanding on the Amendment
Effective Date, (B) the LC Exposure on the Amendment Effective Date and (C) the
aggregate principal amount of Additional Senior Debt outstanding on the
Amendment Effective Date.  The Administrative Agent shall have received a
completed Borrowing Base Certificate dated the Amendment Effective Date and
signed by a Financial Officer.
 
(viii)   The conditions to effectiveness of this Amendment set forth in
Section 1.3 hereof shall have been satisfied.
 
(ix)    Each Subsidiary Guarantor shall have entered into a Reaffirmation
Agreement pursuant to which such Subsidiary Guarantor reaffirms its obligations
under the Senior Subsidiary Guarantee Agreement and the other Senior Collateral
Documents, in form and substance reasonably satisfactory to the Administrative
Agent.
 
SECTION 1.3.    Amendment Effectiveness.  The Amendment shall become effective
as of the first date (the “Amendment Effective Date”) on which the following
conditions have been satisfied:
 
(a)     The Administrative Agent (or its counsel) shall have received duly
executed counterparts hereof that, when taken together, bear the signatures of
(i) the Borrower, (ii) each Subsidiary Loan Party, (iii) each Tranche 5 Term
Lender and (iv) the Administrative Agent.  The aggregate amount of Tranche 5
Term Commitments shall not exceed $343,000,000.
 

 
3

--------------------------------------------------------------------------------

 

(b)     The conditions to the making of the Tranche 5 Term Loans set forth in
Section 1.2(b) hereof shall have been satisfied.
 
(c)     The principal of and accrued and unpaid interest on all outstanding
Tranche 3 Term Loans, in each case as of the Amendment Effective Date, and all
amounts owed in respect of the prepayment thereof pursuant to Section 2.16 of
the Credit Agreement shall have been (or substantially simultaneously with the
effectiveness of this Amendment shall be) paid in full, and the Administrative
Agent shall have received evidence reasonably satisfactory to it of such
payment.
 
(d)     To the extent invoiced at least two days prior to the Amendment
Effective Date, the Administrative Agent shall have received payment or
reimbursement of its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent.
 
(e)     To the extent invoiced at least two days prior to the Amendment
Effective Date, CGMI shall have received, for the account of the Tranche 5 Term
Lenders, payment of all fees owed to such Tranche 5 Term Lenders by the Borrower
on the Amendment Effective Date in connection with this Amendment and the
transactions contemplated hereby.
 
The Administrative Agent shall notify the Borrower, the Tranche 5 Term Lenders
and the other Lenders of the Amendment Effective Date and such notice shall be
conclusive and binding.  Notwithstanding the foregoing, the amendment effected
hereby shall not become effective, and the obligations of the Tranche 5 Term
Lenders hereunder to make Tranche 5 Term Loans will automatically terminate, if
each of the conditions set forth or referred to in Sections 1.2(b) and 1.3
hereof has not been satisfied at or prior to 5:00 p.m., New York City time, on
March 4, 2011.
 
ARTICLE II
 
Miscellaneous
 
SECTION 2.1.    Representations and Warranties.  To induce the other parties
hereto to enter into this Amendment, the Borrower represents and warrants to
each of the Lenders, including the Tranche 5 Term Lenders, and the
Administrative Agent that, as of the Amendment Effective Date and after giving
effect to the transactions and amendments to occur on the Amendment Effective
Date, this Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes, and the Credit Agreement, as amended hereby on the
Amendment Effective Date, will constitute, its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
SECTION 2.2.    Effect of Amendment.  ii)Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of, the Lenders or the
Agents under the Credit
 

 
4

--------------------------------------------------------------------------------

 

Agreement or any other Senior Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Senior Loan Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect.  Nothing herein shall be deemed to entitle any Loan Party
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Senior Loan Document in similar or different
circumstances.  This Amendment shall apply to and be effective only with respect
to the provisions of the Credit Agreement and the other Senior Loan Documents
specifically referred to herein.
 
(b)     On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import, and each reference to the Credit Agreement, “thereunder”, “thereof”,
“therein” or words of like import in any other Senior Loan Document, shall be
deemed a reference to the Credit Agreement, as amended hereby.  This Amendment
shall constitute a “Senior Loan Document” for all purposes of the Credit
Agreement and the other Senior Loan Documents.
 
SECTION 2.3.    Governing Law.  This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.
 
SECTION 2.4.    Costs and Expenses.  The Borrower agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent.
 
SECTION 2.5.    Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same
instrument.  Delivery of any executed counterpart of a signature page of this
Amendment by facsimile transmission or other electronic imaging means shall be
effective as delivery of a manually executed counterpart hereof.
 
SECTION 2.6.    Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
 

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their officers as of the date first above written.
 

 
RITE AID CORPORATION,
 
     
by
   
/s/ Matt Schroeder
   
Name: Matt Schroeder
   
Title: EVP – Strategy, IR and Treasurer






 
EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE A HERETO,
 
     
by
   
/s/ Marc Strassler
   
Name: Marc Strassler
   
Title: Senior Vice President & Assistant Secretary






 
CITICORP NORTH AMERICA, INC.,
as Administrative Agent,
 
     
by
   
/s/ David Leland
   
Name:  David Leland
   
Title:    Vice President




 
6

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ECONOMIC TERMS OF THE TRANCHE 5 TERM LOANS
 
Interest:
 
At the option of the Borrower, (a) Alternate Base Rate plus the Applicable Rate
or (b) Adjusted LIBO Rate plus the Applicable Rate.
 
For purposes of calculating interest in respect of any Tranche 5 Term Loan that
is an ABR Loan, the Alternate Base Rate will be deemed to be 2.25% per annum on
any day when the Alternate Base Rate would otherwise be less than 2.25%.
 
For purposes of calculating interest in respect of any Tranche 5 Term Loan that
is a Eurodollar Loan, the LIBO Rate in respect of any applicable Interest Period
will be deemed to be 1.25% per annum if the LIBO Rate for such Interest Period
calculated pursuant to the Credit Agreement would otherwise be less than 1.25%
per annum.
 
The “Applicable Rate” means, on any day, with respect to any ABR Tranche 5 Term
Loan, a rate per annum of 2.25% and, with respect to any Eurodollar Tranche 5
Term Loan, a rate per annum of 3.25%.
Tranche 5 Term Maturity Date:
 
March 3, 2018 (the “Tranche 5 Term Maturity Date”), provided that the Tranche 5
Term Maturity Date shall instead occur on the earlier of (a) December 1, 2014
unless (i) on or prior to such date, all of the Borrower’s outstanding 8.625%
Senior Notes due 2015 shall have been (i) repaid in full (other than with the
proceeds of Indebtedness) or (ii) refinanced with other Indebtedness having a
maturity date of June 3, 2018 or later and (b) September 16, 2015 unless (i) on
or prior to such date, all of the Borrower’s outstanding 9.375% Senior Notes due
2015 shall have been (i) repaid in full (other than with the proceeds of
Indebtedness) or (ii) refinanced with other Indebtedness having a maturity date
of June 3, 2018 or later.
Amortization and Repayment of Tranche 5 Term Loans:
 
The Borrower shall repay to the Administrative Agent for the ratable account of
the Tranche 5 Term Lenders 0.25% of the initial aggregate principal amount of
the Tranche 5 Term Loans on the last Business Day of each March, June, September
and December, commencing on June 30, 2011.




 
 

--------------------------------------------------------------------------------

 
 

 
To the extent not previously paid, all Tranche 5 Term Loans shall be due and
payable on the Tranche 5 Term Maturity Date.
Call Protection:
 
All prepayments of Tranche 5 Term Loans effected on or prior to the first
anniversary of the Amendment Effective Date with the proceeds of a substantially
concurrent incurrence of new loans or other Indebtedness incurred for the
primary purpose of repaying, refinancing or replacing the Tranche 5 Term Loans,
in whole or in part (such new loans or Indebtedness, “Tranche 5 Refinancing
Indebtedness”), and having an initial yield (calculated as (a) the applicable
rate of such Tranche 5 Refinancing Indebtedness (increased by the amount that
any applicable “LIBOR floor” of such Indebtedness exceeds the Adjusted LIBO Rate
for a one-month interest period on the date of incurrence of such Indebtedness)
plus (b) an amount equal to (i) the sum of all upfront fees and original issue
discount in respect of such Tranche 5 Refinancing Indebtedness, expressed as a
percentage of the face amount of such Indebtedness, divided by (ii) the lesser
of (A) the actual weighted average life to maturity of such Tranche 5
Refinancing Indebtedness and (B) four) that is less than the yield then
applicable to the Tranche 5 Term Loans (calculated in the manner set forth
above) shall be accompanied by a prepayment fee equal to 1.00% of the aggregate
principal amount of such prepayment.  Such fee shall be paid by the Borrower to
the Administrative Agent, for the account of the Tranche 5 Term Lenders, on the
date of such prepayment.

 

 
8

--------------------------------------------------------------------------------

 

SCHEDULE A
 
SUBSIDIARY GUARANTORS
 


 
1.
112 Burleigh Avenue Norfolk, LLC
   
2.
1515 West State Street Boise, Idaho, LLC
   
3.
1740 Associates, L.L.C.
   
4.
3581 Carter Hill Road–Montgomery Corp.
   
5.
4042 Warrensville Center Road – Warrensville Ohio, Inc.
   
6.
5277 Associates, Inc.
   
7.
537 Elm Street Corp.
   
8.
5600 Superior Properties, Inc.
   
9.
657-659 Broad St. Corp.
   
10.
764 South Broadway-Geneva, Ohio, LLC
   
11.
Ann & Government Streets - Mobile, Alabama, LLC
   
12.
Apex Drug Stores, Inc.
   
13.
Broadview and Wallings-Broadview Heights Ohio, Inc.
   
14.
Central Avenue and Main Street – Petal, MS, LLC
   
15.
Eagle Managed Care Corp.
   
16.
Eckerd Corporation
   
17.
EDC Drug Stores, Inc.
   
18.
Eighth and Water Streets – Urichsville, Ohio, LLC
   
19.
England Street-Asheland Corporation
   
20.
Fairground, L.L.C.
   
21.
GDF, Inc.
   
22.
Genovese Drug Stores, Inc.




 
 

--------------------------------------------------------------------------------

 



23.
Gettysburg and Hoover-Dayton, Ohio, LLC
   
24.
Harco, Inc.
   
25.
K & B Alabama Corporation
   
26.
K & B Louisiana Corporation
   
27.
K & B Mississippi Corporation
   
28.
K & B Services, Incorporated
   
29.
K & B Tennessee Corporation
   
30.
K&B Texas Corporation
   
31.
K & B, Incorporated
   
32.
Keystone Centers, Inc.
   
33.
Lakehurst and Broadway Corporation
   
34.
Maxi Drug North, Inc.
   
35.
Maxi Drug South, L.P.
   
36.
Maxi Drug, Inc.
   
37.
Maxi Green Inc.
   
38.
Mayfield & Chillicothe Roads – Chesterland, LLC
   
39.
MC Woonsocket, Inc.
   
40.
Munson & Andrews, LLC
   
41.
Name Rite, L.L.C.
   
42.
Northline & Dix – Toledo – Southgate, LLC
   
43.
P.J.C. Distribution, Inc.
   
44.
P.J.C. Realty Co., Inc.
   
45.
Patton Drive and Navy Boulevard Property Corporation




 
10

--------------------------------------------------------------------------------

 



46.
Paw Paw Lake Road & Paw Paw Avenue–Coloma, Michigan, LLC
   
47.
PDS-1 Michigan, Inc.
   
48.
Perry Distributors, Inc.
   
49.
Perry Drug Stores, Inc.
   
50.
PJC Dorchester Realty LLC
   
51.
PJC East Lyme Realty LLC
   
52.
PJC Haverhill Realty LLC
   
53.
PJC Hermitage Realty LLC
   
54.
PJC Hyde Park Realty LLC
   
55.
PJC Lease Holdings, Inc.
   
56.
PJC Manchester Realty LLC
   
57.
PJC Mansfield Realty LLC
   
58.
PJC New London Realty LLC
   
59.
PJC of Cranston, Inc.
   
60.
PJC of East Providence, Inc.
   
61.
PJC of Massachusetts, Inc.
   
62.
PJC of Rhode Island, Inc.
   
63.
PJC of Vermont Inc.
   
64.
P.J.C. of West Warwick, Inc.
   
65.
PJC Peterborough Realty LLC
   
66.
PJC Providence Realty LLC
   
67.
PJC Realty MA, Inc.
   
68.
PJC Realty N.E. LLC




 
11

--------------------------------------------------------------------------------

 



69.
PJC Revere Realty LLC
   
70.
PJC Special Realty Holdings, Inc.
   
71.
Ram-Utica, Inc.
   
72.
RDS Detroit, Inc.
   
73.
Read's Inc.
   
74.
Rite Aid Drug Palace, Inc.
   
75.
Rite Aid Hdqtrs. Corp.
   
76.
Rite Aid of Alabama, Inc.
   
77.
Rite Aid of Connecticut, Inc.
   
78.
Rite Aid of Delaware, Inc.
   
79.
Rite Aid of Florida, Inc.
   
80.
Rite Aid of Georgia, Inc.
   
81.
Rite Aid of Illinois, Inc.
   
82.
Rite Aid of Indiana, Inc.
   
83.
Rite Aid of Kentucky, Inc.
   
84.
Rite Aid of Maine, Inc.
   
85.
Rite Aid of Maryland, Inc.
   
86.
Rite Aid of Massachusetts, Inc.
   
87.
Rite Aid of Michigan, Inc.
   
88.
Rite Aid of New Hampshire, Inc.
   
89.
Rite Aid of New Jersey, Inc.
   
90.
Rite Aid of New York, Inc.
   
91.
Rite Aid of North Carolina, Inc.




 
12

--------------------------------------------------------------------------------

 



92.
Rite Aid of Ohio, Inc.
   
93.
Rite Aid of Pennsylvania, Inc.
   
94.
Rite Aid of South Carolina, Inc.
   
95.
Rite Aid of Tennessee, Inc.
   
96.
Rite Aid of Vermont, Inc.
   
97.
Rite Aid of Virginia, Inc.
   
98.
Rite Aid of Washington, D.C., Inc.
   
99.
Rite Aid of West Virginia, Inc.
   
100.
Rite Aid Realty Corp.
   
101.
Rite Aid Rome Distribution Center, Inc.
   
102.
Rite Aid Services, L.L.C.
   
103.
Rite Aid Transport, Inc.
   
104.
RX Choice, Inc.
   
105.
Seven Mile and Evergreen – Detroit, LLC
   
106.
Silver Springs Road – Baltimore, Maryland/One, LLC
   
107.
Silver Springs Road – Baltimore, Maryland/Two, LLC
   
108.
State & Fortification Streets – Jackson, Mississippi, LLC
   
109.
State Street and Hill Road – Gerard, Ohio, LLC
   
110.
The Lane Drug Company
   
111.
Thrift Drug, Inc.
   
112.
Thrifty Corporation
   
113.
Thrifty PayLess, Inc.
   
114.
Tyler and Sanders Roads, Birmingham — Alabama, LLC




 
13

--------------------------------------------------------------------------------

 



115.
Rite Aid Payroll Management, Inc.
   
116.
Rite Aid Online Store, Inc.
   
117.
Rite Fund, Inc.
   
118.
Rite Investments Corp.
   
119.
Rite Aid Hdqtrs. Funding, Inc.
   
120.
JCG Holdings (USA), Inc.
   
121.
JCG (PJC) USA, LLC
   
122.
The Jean Coutu Group (PJC) USA, Inc.




 
14

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
TRANCHE 5 TERM COMMITMENTS
 
 
Tranche 5 Term Lender
 
 
Tranche 5 Term Commitment
 
 
Citicorp North America, Inc.
 
 
$343,000,000
 
 
Total
 
 
$343,000,000
 

 
 